Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board. Appellants do not attack the finding that in 1953 claimant, while employed as a domestic, sustained back injuries and an aggravation of a pre-existing back condition, as the results of a fall. Appellants do deny causal relation as respects the partial disability from March 15, 1956 for which an award has been made on the basis of reduced earnings. There was substantial evidence of disability related to the original accident, which the board was entitled to accept. It may be that another trier of the facts would have differently evaluated the medical evidence of causality or, as respected one physician’s testimony, have found greater significance in certain statements made upon cross-examination, but the weight of the evidence was, of course, for the board and we cannot say, upon the entire record, that the evidence which it chose to accept was without substance. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.